The appeal is from a six-man jury conviction on a complaint charging the defendant with an attempt (G. L. c. 274, § 6) to commit larceny (G. L. c. 266, § 30[1] and [2]). On the evidence most favorable to the Commonwealth, it was matter of conjecture (see and compare Commonwealth v. Croft, *884345 Mass. 143, 143-145 [1962]; Commonwealth v. Senati, 3 Mass. App. Ct. 304, 305-306 [1975]) whether the defendant had removed the wallet from the trousers in question, which was the only overt act charged on the face of the complaint. See G. L. c. 277, § 79 (attempt to commit crime); Commonwealth v. Gosselin, 365 Mass. 116, 121 (1974); Commonwealth v. Burns, 8 Mass. App. Ct. 194, 195-197 (1979). Accordingly, the judgment is reversed, the verdict is set aside, and the complaint is to be dismissed.
Bruce T. Macdonald for the defendant.
Kevin J. Ross, Legal Assistant to the District Attorney, for the Commonwealth.

So ordered.